        Case 5:16-cv-04942-LHK Document 428 Filed 03/27/20 Page 1 of 2



 1     ARTURO J. GONZÁLEZ (CA SBN 121490)
       AGonzalez@mofo.com
 2     PENELOPE A. PREOVOLOS (CA SBN 87607)
       PPreovolos@mofo.com
 3     TIFFANY CHEUNG (CA SBN 211497)
       TCheung@mofo.com
 4     ALEXIS A. AMEZCUA (SBN 247507)
       AAmezcua@mofo.com
 5     CHRISTOPHER L. ROBINSON (SBN 260778)
       ChristopherRobinson@mofo.com
 6     MORRISON & FOERSTER LLP
       425 Market Street
 7     San Francisco, California 94105-2482
       Telephone: (415) 268-7000
 8     Facsimile:    (415) 268-7522
 9     ANNE M. CAPPELLA (SBN 181402)
       anne.cappella@weil.com
10     WEIL, GOTSHAL & MANGES LLP
       201 Redwood Shores Parkway
11     Redwood Shores, CA 94065
       Telephone:    (650) 802-3000
12     Facsimile:    (650) 802-3100
13     Attorneys for Defendant
       APPLE INC.
14

15                                 UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                         SAN JOSE DIVISION
18

19     THOMAS DAVIDSON, TODD CLEARY,                 Case No. 5:16-cv-04942-LHK
       ERIC SIEGAL, MICHAEL PAJARO, JOHN
20     BORZYMOWSKI, BROOKE CORBETT,                  NOTICE OF CHANGE OF COUNSEL
       TAYLOR BROWN, JUSTIN BAUER,                   FOR CHRISTOPHER L. ROBINSON
21     HEIRLOOM ESTATE SERVICES, INC.,
       KATHLEEN BAKER, MATT
22     MUILENBURG, WILLIAM BON, and
       JASON PETTY, on behalf of themselves and      Judge:     Hon. Lucy H. Koh
23     all others similarly situated,                Courtroom: 8, 4th Floor
24                           Plaintiffs,
25            v.
26     APPLE INC.,
27                           Defendant.
28

     NOTICE OF CHANGE OF COUNSEL
     CASE NO.: 5:16-CV-04942-LHK
      sf-4165181
        Case 5:16-cv-04942-LHK Document 428 Filed 03/27/20 Page 2 of 2



 1    TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:

 2           PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 5-1(c)(2)(B) the undersigned

 3    requests that Christopher L. Robinson, of Morrison & Foerster LLP, be withdrawn as counsel of

 4    record for Apple Inc. Effective March 31, 2020, Mr. Robinson is no longer associated with

 5    Morrison & Foerster LLP, 425 Market Street, San Francisco, California 94105. Other counsel of

 6    record will continue to represent Apple. As such, withdrawal of Mr. Robinson will cause no

 7    prejudice to any party.

 8
       Dated: March 27, 2020                        MORRISON & FOERSTER LLP
 9

10
                                                    By:     /s/ Arturo J. Gonzalez
11                                                          ARTURO J. GONZALEZ
12                                                          Attorneys for Defendant
                                                            APPLE INC.
13

14
                                            ECF ATTESTATION
15
             I, Arturo J. Gonzalez, am the ECF User whose ID and password are being used to file
16
      the foregoing document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that Christopher
17
      L. Robinson concurs in this filing.
18

19     Dated: March 27, 2020                              MORRISON & FOERSTER LLP
20                                                        /s/Arturo J. Gonzalez
                                                          Arturo J. Gonzalez
21

22

23

24

25

26

27

28

     NOTICE OF CHANGE OF COUNSEL                                                                          1
     CASE NO.: 5:16-CV-04942-LHK
      sf-4165181
